DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Resch (US Pat. No. 8, 351, 600) in view of Broemmelsiek (US PG PUB 2001/0035907).
Regarding claim 21, Resch discloses a method of thinning video captured of a scene, the method comprising: 
providing a video storage system (see abstract, figure 1, col. 3 lines 60-67, col. 21 lines 39-49 and col. 22 line 14); 
identifying and retrieving a segment of the video that occupies an amount of space in the video storage system (see col. 22 lines 1-3 process the video based in part on the metadata to analyze the video, (e.g. look for patterns, detect faces, detect objects, detect events, timestamp certain events, etc.; see lines 25-40 determine slices representing video stored in memory wherein the determination is based on one or more storage age requirements including metadata, slices of video that are oldest or least used/accessed); 
determining at least two characteristics of content of the scene of the segment of the video (see col. 22 lines 1-3, analyzing video based on faces, objects, patterns, etc.; see line 25-35 determining slices representing video based on current timestamp, type of usage, frequency of usage, the metadata, etc.), wherein at least two characteristics determined include when at least one object is identified in the segment of the video; and processing the segment of the video to determine if the at least two characteristics satisfy criteria (see col. 22 lines 1-3 and lines 25-40) ; and, 
reducing the amount of space, the segment occupies in the video storage system if the scene does not meet the criteria (see col. 22 lines 25-40 determining slices representing video stored in memory and storing the new file after recompressing with different algorithm; slices of video that are oldest or least/accessed need to be compressed, reduced in quality, removed, etc.; see also col. 22 lines 7-24).
Claim 21 differs from Resch in that the claim further requires the said characteristics includes at least one of (i) motion; (ii) motion in a direction of interest; or (iii) motion of at least one object of interest.
In the same field of endeavor Broemmelsiek discloses a video image reduction system through the use of object tracking; objects are selected if they are of interest (see abstract). In paragraph 0021 Broemmelsiek discloses video camera collects (stores) motion video data and sends a motion video signal to the processing system. See the steps in figure 2 including determining path of the object; and see also paragraphs 0036-0039.
Therefore, in light of the teaching in Broemmelsiek it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Resch by adding the feature of analyzing video segments based on motion, motion in a direction of interest or motion of at least one object of interest in order to reduce the data set of a frame to only objects of interest that are active; to generate representation of active objects that can be used for alarm condition; to discard image frames that include moving object; to classify and catalog frames of a moving object; and to determine frames of a  moving object for further processing.
Regarding claim 22, Resch discloses at least a third characteristic is determined and the third characteristic includes if previous accessing of the segment of the video is identified (see col. 22 lines 14-24).
Regarding claim 23, Resch dsicloses at least a third characteristic is determined and the third characteristic includes if the segment of the video was captured at a time of interest (see col. 22 lines 7-19).
Regarding claim 24, Resch discloses the reduction of the amount of space in storage occupied by the segment is accomplished by at least one of the following: compressing, encoding, cropping, reducing resolution, removing color information, or removing intermediate frames (see col. 22 lines 35-40).
Regarding claim 25, the limitation of claim 25 can be found in claim 21 above. Therefore claim 25 is analyzed and rejected for the same reason as discussed in claim 21. See also Figure 2 of Resch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	July 28, 2022